DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-8 and 17-20 are currently pending and are addressed below.
Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 17-20 in the reply filed on 05/10/2022 is acknowledged.
Priority
1.	Acknowledgment is made of applicant's claim priority as a continuation of U.S. Utility Application No. 15/301,738, filed 10/4/2016, scheduled to issue as U.S. Patent No. 10,295,355 on 5/21/2019, which is a U.S. National Phase Application submitted under 35 U.S.C. § 371 of Patent Cooperation Treaty Application No. PCT/US2015/021556, filed 3/19/2015, which claims priority pursuant to 35 U.S.C. § 119(e) to U.S. Provisional Application No. 61/975,534,
2.	The information disclosure statement (IDS) submitted on 05/10/2019  is being considered by the examiner.

Claim Objections
3.	Claims 1, 2, 7, 8 and 20 are objected to because of the following informalities:  claims 1 recite “the user interface” should be replaced with –the graphical user interface—
Claims 4 and 18-19 recite “hindsight energy consumption”
In specification recites “the vehicle has driven one or more of the segments, a hindsight energy consumption for the trip so far can then be calculated. In a sense, the hindsight energy calculation represents the energy consumption that would have been predicted at the outset of the trip had the driver's actual speed on the traversed segment(s) been known. The hindsight energy is summed over the number of segments traversed. 
“hindsight energy consumption” should be replaced with –predict energy consumption – or –projected energy consumption – or  similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
4. 	Claims 1-8 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 is directed to method claim, and claim 17 is directed to a machine which is a statutory category (Step 1: yes).
Step 2A Prong I: claims 1 and 17 include limitations that recite an abstract idea of  “determining, based, ……. the first energy- versus-distance measure determined using an energy model; identifying an already-driven part of the planned driving route; determining, …. a model error associated with the energy model; and a driver error representing a difference between the predicted driver characteristic and an actual driver characteristic; and determining a second energy-versus-distance measure by modifying the first energy-versus-distance measure to account for at least one of the model error or the driver error ….”
These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. These limitations recite an abstract idea which is directed to mental process.

Step 2A Prong II: Analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”
“presenting the first energy-versus-distance measure on a graphical user interface associated with the vehicle” and “presenting the second energy-versus-distance measure on the user interface associated with the vehicle”  
regarding the additional limitations of  “presenting ” the examiner submits that these limitations are insignificant post-solution activities that merely use a processor/computer  to perform the process. In particular, the receiving steps which amounts to mere data gathering, which is a form of insignificant post-solution activity.
Furthermore, the claims recite additional elements “”graphical user interface” (claims 1 and 17) and processor (claim 17), where processor is recited as generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B of the 2019 PEG, representative independent claims 1 and 17 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of presenting first measure on graphical user interface… and processor in claim 17 amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “presenting the first/second energy-versus-distance measure on a graphical user interface associated with the vehicle” the examiner submits that these limitations are insignificant post-solution activities.
Further, a conclusion that an additional element is insignificant post-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “presenting the first/second energy-versus-distance measure on a graphical user interface associated with the vehicle”  are well-understood, routine, and conventional activities. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Dependent claim(s) 2-8  and 18-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-8 and 18-20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1 and 17. Therefore, claim(s) 1-8 and 17-20 are ineligible under 35 USC §101.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10295355 in view of Saito et al. US2015/0345972 and Hahne US2013/0158741.
Claim 1 of the instant application is compared to claim 1 of U.S. Patent No.  10295355
16/408651
US10295355
A method comprising: determining, based, at least in part, on a predicted driver characteristic, a first energy-versus-distance measure for a planned driving route of a vehicle, the first energy- versus-distance measure determined using an energy model; 

A method comprising: receiving information corresponding at least to (i) a state of charge of an energy storage of a vehicle, (ii) route information corresponding to a planned driving route for the vehicle, and (iii) a predicted driver characteristic; determining, using the received information, a first energy-versus-distance measure for the planned driving route; 

presenting the first energy-versus-distance measure on a graphical user interface associated with the vehicle; 

presenting the first energy-versus-distance measure on a user interface associated with the vehicle; 

receiving, via the user interface, a user input indicating a proposed change in at least the predicted driver characteristic; and determining a simulated energy-versus-distance measure that takes into account the proposed change in the predicted driver characteristic.  (claim 2)

identifying an already-driven part of the planned driving route; determining, based on information associated with the already-driven part of the planned driving route: a model error associated with the energy model; and a driver error representing a difference between the predicted driver characteristic and an actual driver characteristic (secondary references) 
receiving, via the user interface, a user input to a drive simulator proposing a what-if scenario, the user input indicating a proposed change in at least the predicted driver characteristic, wherein the proposed change in the predicted driver characteristic would alter the first energy- versus-distance measure
determining a second energy-versus-distance measure by modifying the first energy-versus-distance measure to account for at least one of the model error or the driver error;
determining, using the received information and the user input, a second energy-versus-distance measure for the planned driving route that takes into account the proposed change in the predicted driver characteristic
presenting the second energy-versus-distance measure on the user interface associated with the vehicle.  

presenting the second energy-versus-distance measure on the user interface.


Although the claim 1 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the system claim 1 of the U.S. Patent No. 10295355. Claims 1 and 2 of the instant application are rendered obvious in view of the patented claims in view of the prior art. The claim 1 of the US10295355 recite all elements of claims 1 and 2 of instant application with the exception of the “identifying an already-driven part of the planned driving route; determining, based on information associated with the already-driven part of the planned driving route: a model error associated with the energy model; and a driver error representing a difference between the predicted driver characteristic and an actual driver characteristic” however, determine a model error associated with the energy model and driver error based on actual and predicted characteristic was well known to one of ordinary skill in the art at the time of invention.  
For example, U.S. Patent Application Publication No. US2015/0345972 to Saito.
Saito discloses the device determine the model error associated with the power consumption according the distance travel which is the energy model (see at least [¶ 167]  and 1-4). Therefore, from the teaching of Saito, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hashimoto to use the technique of determining model error associate with energy based on travelled distance similar to that the teaching Saito in order to enhance energy efficiency of the vehicle.
For example, U.S. Patent Application Publication No. US2013/0158741 to Hahne.
Hahne discloses the vehicle travel in travelling route and the system determine driver error when the actual driver behavior/characteristic of the driver deviates from his or her desired/predicted driver behavior/characteristic (see at least [¶ 03 & 05]). Therefore, from the teaching of Hahne, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hashimoto to use the technique of determining driver error based on difference between the actual and predicted characteristic the similar to that the teaching Hahne in order to enhance energy efficiency and safety. Accordingly, all elements of claims 1, limitation of claim 2 are unpatentable over the claim of the U.S. Patent No. 10295355. in view of Saito and Hahne.
7.	Following same analysis of claim 1 as discussed above, claim 17 of instant application at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the  non-transitory computer readable storage medium claim 1 of U.S. Patent No. 10295355. 
Claims 17 and limitations of claim 2 of the instant application are rendered obvious in view of the patented claims in view of the prior art. The claim 16 of the US10295355 recite all elements of claims 17 and 2 of instant application with the exception of the “identifying an already-driven part of the planned driving route; determining, based on information associated with the already-driven part of the planned driving route: a model error associated with the energy model; and a driver error representing a difference between the predicted driver characteristic and an actual driver characteristic” however, determine a model error associated with the energy model and driver error based on actual and predicted characteristic was well known to one of ordinary skill in the art at the time of invention.  
For example, U.S. Patent Application Publication No. US2015/0345972 to Saito.
Saito discloses the device determine the model error associated with the power consumption according the distance travel which is the energy model (see at least [¶ 167]  and 1-4). Therefore, from the teaching of Saito, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hashimoto to use the technique of determining model error associate with energy based on travelled distance similar to that the teaching Saito in order to enhance energy efficiency of the vehicle.
For example, U.S. Patent Application Publication No. US2013/0158741 to Hahne.
Hahne discloses the vehicle travel in travelling route and the system determine driver error when the actual driver behavior/characteristic of the driver deviates from his or her desired/predicted driver behavior/characteristic (see at least [¶ 03 & 05]). Therefore, from the teaching of Hahne, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hashimoto to use the technique of determining driver error based on difference between the actual and predicted characteristic the similar to that the teaching Hahne in order to enhance energy efficiency and safety. Accordingly, all elements of claims 17, limitations of claim 2 are unpatentable over the claim 16 of the U.S. Patent No. 10295355. in view of Saito and Hahne.


Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. US8612082 in view of Saito et al. US2015/0345972 and further in view of Hahne US2013/0158741.
12.	Regarding claims 1, 6 and 17. Hashimoto disclose a method and a non-transitory computer readable storage medium having stored thereon instructions, which when executed cause a processor to perform operations comprising: 
determining, based, at least in part, on a predicted driver characteristic, a first energy-versus-distance measure for a planned driving route of a vehicle, the first energy- versus-distance measure determined using an energy model  (the system predict the deriver characteristic using the energy model/energy-versus-distance see at least col. 11, lines 21-30, lines 36-67 “S4” and “S8,  col. 14, lines 41-50 and Fig. 6);  
presenting the first energy-versus-distance measure on a graphical user interface associated with the vehicle (see at least col. 11, lines 36-67 and col. 12, lines 1- 29 “S5-S7” and Fig. 6);
identifying an already-driven part of the planned driving route (as shown in fig. 2 the system determine the link length/road driven and power consumed on the planned driving route. Furthermore, Hashimoto discloses the power consumed and distance already driven based on the starting point and destination see at least col. 4, lines 39-67  and Fig. 2 & 6) 
determining a second energy-versus-distance measure by modifying the first energy-versus-distance measure to account for at least one of the model error or the driver error (Hashimoto discloses the setting temperature predicted by referring to the weather information in each area of the traveling route, and the system update the weather information for predetermined time interval/proposed change, and updating the system according the driver individual characteristic where the driver may need to adjust using the climate system, that means there is a difference on the power consumption based on the updated information (see at least col. 13, lines 36-51 “S31” and col. 14, 9-24 and Fig. 8, Examiner interpret this as model error associate with energy consumption, and for clarification the examiner using secondary refence of  Saito). Furthermore, Hashimoto discloses in step S34 the system compute and in step S35 the system present the total power consumption and power–vs-distance as shown in Fig. 2 the distance between end points and the correspond power consumption amount see at least col. 4, lines 39-67, col.13, lines 65-67 and col. 14 lines 1-5 “S35” and Figs. 2 &8). 
presenting the second energy-versus-distance measure on the graphical user interface associated with the vehicle (Hashimoto discloses power –vs-distance as shown in Fig. 2 the distance between end points and the correspond power consumption amount  see at least col. 4, lines 39-67,  col.13, lines 65-67 and col. 14 lines 1-5 “S35” and Figs. 2 &8).
Hashimoto does not explicitly disclose determining, based on information associated with the already-driven part of the planned driving route: a model error associated with the energy model; and a driver error representing a difference between the predicted driver characteristic and an actual driver characteristic; -5-Application No.: 16/408651Filing Date:May 10, 2019
However, Saito is directed to a vehicle device providing route power consumption information. Saito discloses the device determine the model error associated with the power consumption according the distance travel which is the energy model (see at least [¶ 167]  and 1-4). Therefore, from the teaching of Saito, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hashimoto to use the technique of determining model error associate with energy based on travelled distance similar to that the teaching Saito in order to enhance energy efficiency of the vehicle.
Furthermore, Hahne is directed to assisting driver of motor vehicle. Hahne discloses the vehicle travel in travelling route and the system determine driver error when the actual driver behavior/characteristic of the driver deviates from his or her desired/predicted driver behavior/characteristic (see at least [¶ 03 & 05]). Therefore, from the teaching of Hahne, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hashimoto to use the technique of determining driver error based on difference between the actual and predicted characteristic the similar to that the teaching Hahne in order to enhance energy efficiency and safety.
13.	Regarding claim 6, Hashimoto discloses wherein: the first energy-versus-distance measure reflects an estimated climate system usage; and the second energy-versus-distance measure reflects an actual climate system usage (estimated climate control usage/air conditioner (see at least col. 13, lines 36-51 “S31” and Fig. 8), furthermore, Hashimoto discloses first energy-versus-distance measure on a graphical user interface associated with the vehicle (see at least col. 11, lines 36-67 and col. 12, lines 1- 29 “S5-S7” and Fig. 6), and Hashimoto discloses second power–vs-distance as shown in Fig. 2 the distance between end points and the correspond power consumption amount based on the climate usage see at least col. 4, lines 39-67,  col.13, lines 65-67 and col. 14 lines 1-5 “S35” and Figs. 2 &8).

14.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Saito and Hahne, further in view of Mason et al. US2011/0238457.
15.	Regarding claim 2,  Hashimoto discloses receiving, in at least the predicted driver characteristic (the setting temperature predicted by referring to the weather information in each area of the traveling route, and the system update the weather information for predetermined time interval/proposed change and system compare the weather info. with the previous weather info. and system update the weather changes, that means the system update the changes according the driver individual temperature/driver characteristic see at least col. 13, lines 36-51 “S31” and col. 14, 9-24 and Fig. 8); and determining a simulated energy-versus-distance measure that takes into account the proposed change in the predicted driver characteristic (in step S31 the system update the weather information for predetermined time interval/proposed change and system compare the weather info. with the previous weather info. and the system update the weather changes, and then in step S34 the system compute and in step S35 the system present the total power consumption, Hashimoto discloses power –vs-distance as shown in Fig. 2 the distance between end points and the correspond power consumption amount  see at least col. 4, lines 39-67,  col.13, lines 65-67 and col. 14 lines 1-5 “S35” and Figs. 2 &8). 
Hashimoto does not explicitly disclose receiving, via the user interface, a user input indicating a proposed change in at least the predicted driver characteristic. However, Mason is directed to vehicle route selection based on energy usage. Mason discloses the user can select specific language for direction, the driver speaks a specific language so she/he selects specific language, hence this a very specific characteristic of the driver, and the user can defined threshold for the lowest energy/distance, this is interpreted by examiner as the user proposed change the driver characteristics (see at least [Para 41, 51-53 & 59] and Figs. 2, 3 & 5). Therefore, from the teaching of Mason, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hashimoto to use the technique of allowing the user to change the driver characteristics/driver specific language similar to that of the teaching of Mason in order to save energy.

16.	Regarding claim 3, Hashimoto, Saito and Hahne in combination disclose all the limitation of claim 1 as discussed above, but Hashimoto does not explicitly disclose the predicted driver characteristic includes an estimated driving speed, and wherein the proposed change modifies the estimated driving speed.
However, Mason discloses the user can select specific language for direction, the driver speaks a specific language so she/he selects specific language, hence this a very specific characteristic of the driver, this is interpreted by the examiner as the user proposed change the driver characteristics (see at least [Para 41, 51-53 & 59] and Figs. 2, 3 & 5). Furthermore, Mason discloses the estimated driving speed of the driver/driver profile, and the user proposed change the driver characteristics to save energy, that mean the user is capable of changing the driver speed see at least [Para 5 -6, 24, 37 & 40, 114]).  Therefore, from the teaching of Mason, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hashimoto to use the technique of allowing the user to change the driver characteristics/ speed similar to that of the teaching of Mason in order to save energy.

17.	Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Saito and Hahne, further in view Mori et al. US20160001671.
18.	Regarding claims 4 and 18, Hashimoto Saito and Hahne in combination disclose all the limitation of claims 1 and 17 as discussed above, Hashimoto does not explicitly disclose determining the model error includes: determining a hindsight energy consumption; determining a difference between the hindsight energy consumption and an actual energy consumption; and dividing the difference by the hindsight energy consumption.  
However, Mori is directed to electric motor vehicle power management system. Mori discloses  an electric power usage predicting unit 21 computes the electric power usage prediction/hindsight information and determine an actual electric power usage and compute an error /deviation between the actual and predicted power usage (see at least [¶ 97]).  However, it is silent as to the specifics of applying mathematical formula of dividing the difference by the hindsight energy consumption.  
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving error model, as shown by Mori.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  

19.	Regarding claim 5, Hashimoto Saito and Hahne in combination disclose all the limitation of claims 1 and 17 as discussed above, Hashimoto does not explicitly disclose wherein modifying the first energy-versus- distance measure to account for the model error includes: multiplying a predicted energy usage by a weighted model error.  
However, Mori discloses an electric power usage predicting unit 21 computes the electric power usage prediction and determine an actual electric power usage and compute an error /deviation between the actual and predicted power usage (see at least [¶ 97]).  However, it is silent as to the specifics of applying mathematical formula of multiplying a predicted energy usage by a weighted model error.  
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving error model by multiplying a predicted energy usage by a weighted model error, as shown by Mori.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  

20.	Regarding claim 19, Hashimoto Saito and Hahne in combination disclose all the limitation of claims 1 and 17 as discussed above, Hashimoto does not explicitly disclose determining the driver error by: determining a predicted energy consumption over the particular route segments; determining a hindsight energy consumption over particular route segments; determining a difference between the hindsight energy consumption and the predicted energy consumption; and dividing the difference by the hindsight energy consumption.  
However, Mori discloses  an electric power usage predicting unit 21 computes the electric power usage prediction/hindsight information based on planned travel route/road and determine an actual electric power usage based on travelled route/road and compute an error /deviation between the actual and predicted power usage (see at least [¶ 97]). However, it is silent as to the specifics of applying mathematical formula of dividing the difference by the hindsight energy consumption.  
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving driver error, as shown by Mori.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  
21.	Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Saito and Hahne, further in view of Martin et al. US2015/0112526. 
22.	Regarding claim 7, Hashimoto Saito and Hahne in combination disclose all the limitation of claims 1 and 17 as discussed above, Hashimoto does not explicitly disclose presenting, on the user interface associated with the vehicle, a graph illustrating remaining energy in an energy storage as a function of distance.  
 However, Martin is directed to vehicle system and method for at-home route planning. Martin discloses presenting in a graph of the remaining energy in the energy storage as a function of distance and display also presenting the SOC percentage % at endpoint of the planned driving route (see at least [Para 7, 39-43, 45 & 55-56] and Figs.2, 4-7). 
Furthermore, Hashimoto discloses the information about the first and second energy-versus-distance of the planned driving route, which means these available information can be plotted similar way Martin plotting energy vs distance and SOC percentage.
Therefore, from the teaching of Martin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hashimoto to use the technique of presenting of remaining energy in the energy storage as a function of distance and representing of state-of-charge percentages an endpoint of the planned driving route similar to that of the teaching of Martin in order to enhance the energy usage in planning driving route.

23.	Regarding claims 8 and 20, Hashimoto Saito and Hahne in combination disclose all the limitation of claims 1 and 17 as discussed above, Hashimoto, furthermore, discloses presenting, on the user interface, a charging waypoint in response to the state of charge percentage of the energy storage of the vehicle, wherein the charging waypoint is added to the planned driving route  (adding charging location for the vehicle' battery to be recharged in the way to destination and displaying charging facility  see at least col. 2, lines 31-39 and Col. 4 lines 1-9).
Hashimoto does not explicitly disclose determining a state-of-charge percentage of an energy storage of the vehicle for a point along the planned driving route based on a driven part of the planned driving route.
However, Martin discloses computing device includes a display where the user enter/input information, and is able to request the SOC/distance and SOC percentage (%) at each stage of the planned driving route and display present these information on a graph as shown in (Figs 6& 7), this interpreted by examiner as determine SOC percentage energy storage based on the driven for part of the planned route (example S3) (see at least [Para 7, 39-43, 45, 51-52 & 55-56] and Figs. 2, 4-7). Therefore, from the teaching of Martin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hashimoto to use the technique determine SOC percentage energy storage based on the driven for part of the planned route similar to that of the teaching of Martin in order to enhance the energy usage in planning driving route.
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667